Citation Nr: 0618756	
Decision Date: 06/26/06    Archive Date: 06/30/06

DOCKET NO.  03-05 400A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida



THE ISSUE

Entitlement to a rating in excess of 10 percent for 
dermatitis urticaria with dermographism.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

P. Childers, Associate Counsel


INTRODUCTION

The veteran had active military service from October 1988 to 
December 1990.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in St. 
Petersburg, Florida (RO), which established service 
connection for dermatitis urticaria and assigned a 
noncompensable rating, effective October 10, 2002.  In a 
subsequent rating decision dated in October 2003 the RO 
increased the rating to 10 percent, effective October 10, 
2002.  Because the veteran's appeal involves the propriety of 
the initial rating assigned following the grant of service 
connection, the possibility of staged ratings must be 
considered.  Fenderson v. West, 12 Vet. App. 119, 126 (1999). 

In April 2004 the case was remanded for additional 
development, including the acquisition of a compensation and 
pension (C&P) examination.  In February 2005 the case was 
remanded for another C&P examination.  The reports of both 
examinations are included in the record.


FINDING OF FACT

The veteran's dermatitis urticaria with dermographism is 
symptomatic when pressure is applied to the skin, is 
minimally responsive to antihistamine treatment, and does not 
require systemic immunosuppressive therapy for control.


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for 
dermatitis urticaria with dermographism have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.118, 
Diagnostic Code 7825 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Legal Criteria.  Disability ratings are based upon VA's 
Schedule for Rating Disabilities as set forth in 38 C.F.R. 
Part 4.  The percentage ratings represent as far as can 
practicably be determined the average impairment in earning 
capacity in civil occupations.  The disability must be viewed 
in relation to its history.  38 C.F.R. § 4.1.  A higher 
evaluation shall be assigned where the disability picture 
more nearly approximates the criteria for the next higher 
evaluation.  38 C.F.R. § 4.7.

A 10 percent rating for dermatitis urticaria is appropriate 
in cases involving recurrent episodes (at least four times 
during the past 12-month period) that are responsive to 
treatment with antihistamines or sympathomimetics  A 30 
percent rating is warranted in cases where there are 
recurrent debilitating episodes which occur at least four 
times during the past 12-month period and which require 
intermittent systemic immunosuppressive therapy for control.  
The highest rating, 60 percent, is warranted where there are 
recurrent debilitating episodes which occur at least four 
times during the past-12 month period despite continuous 
immunosuppressive therapy.  38 C.F.R. § 4.118, Diagnostic 
Code 7825.


Analysis.  The veteran reports symptoms on a daily basis for 
more than 12 years.  He states that he cannot be touched 
without the onset of itching, swelling, and redness.  He 
reports that his body becomes inflamed when he dries off 
after showering, and that sexual intercourse is uncomfortable 
to the point of his almost passing out.  He also reports that 
his gums and lips swell when he bites into firm foods, and 
that his feet swell when he walks on uneven surfaces.  He 
says that even getting a haircut makes his scalp swell, and 
that the act of shaking hands with another person causes his 
fingers to swell..  According to the veteran, he is unable to 
do normal things that others take for granted.

A C&P examination done in February 1991 noted that the 
veteran had had urticaria with dermographism for 
approximately 2 years.  The veteran reported that if pressure 
was applied to his skin he would get a welt after several 
minutes.  Examination of the veteran's skin revealed no 
visible rashes and when his skin was scratched with a sharp 
nail, only a minimal reaction was seen.  He was not taking 
any medication at the time of the February 1991 examination.  
A C&P examination done in January 2003 confirmed prior 
diagnoses of dermatitis urticaria with dermographism.  During 
that examination no lesions or rashes were detected; however, 
the veteran complained that the examination was shortsighted 
and inadequate.  The veteran was reexamined in June 2004.  
During the 2004 examination the examiner observed 
erythematous dermatographic redness and swelling over the 
arms, legs and groin area; and noted that less than 5 percent 
of the veteran's body was affected.  The examiner also 
reported that the veteran was currently using antihistamines, 
with no side effects.  However, the examiner did not indicate 
the frequency of the episodes during the past 12-month 
period, whether those episodes were debilitating, and whether 
they responded to treatment.  The veteran was therefore 
scheduled for another examination, which was conducted in 
September 2005.  

The 2005 examiner noted that the veteran reported that he had 
nearly daily flares of his skin disease which occur when 
pressure is induced to the skin, but he experienced no 
shortness or breath or any other systemic symptoms such as 
fever or weight loss.  The examiner also found no evidence of 
any scarring, disfigurement, or alopecia.  Examination 
revealed four linear wheals on the left arm at the site where 
the veteran had scratched his arm prior to entering the 
examination room.  Otherwise, no urticaria was noted.  
According to the examiner, the veteran had no impairment of 
function from his skin condition aside from sedation caused 
by his antihistamine.  In fact, during the examination the 
veteran reported that he was simply using an over-the-counter 
medication for treatment of his symptoms.  

Based on the medical evidence of record and the rating 
schedule, the veteran's urticaria does not rise to the level 
of severity prescribed for a rating in excess of 10 percent.  
38 C.F.R. § 4.118, Diagnostic Code 7825.  Although the 
veteran suffers from recurrent episodes of dermographism 
stemming from his urticaria, the record contains no evidence 
of any systemic immunosuppressive therapy for control of his 
urticaria.  Rather, his disorder is treated with Atarax, an 
antihistamine, and Aleve, an over-the-counter medication.  
Since the veteran has not required and does not now require 
systemic immunosuppressive therapy for control of his 
dermatitis, a rating in excess of 10 percent is not 
warranted.  38 C.F.R. § 4.118, Diagnostic Code 7825.

No affected areas were detected when the veteran was examined 
in 1991 and 2003.  Examination in 2004 reflects that less 
than 5 percent of the veteran's body was affected and 
examination in 2005 reflects that the only area affected was 
on the left arm where the veteran had scratched his arm prior 
to entering the examination room.  Thus, a rating in excess 
of 10 percent would not be warranted under any potentially 
applicable diagnostic code based on the extent of involvement 
or areas affected. 

In reaching this decision, the Board has considered the 
benefit of the doubt rule, but the Board's authority to grant 
the benefit sought by the appellant is restricted by the 
relevant statutes and regulations.  The Board is bound by the 
applicable statute and regulations and is without authority 
to grant the benefit sought by the appellant.  See 38 
U.S.C.A. § 7104; 38 C.F.R. § 19.5.

The evidence shows that VA has met the notice and duty to 
assist provisions of 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326.  Letters from the RO dated in June 2003, May 2004, and 
March 2005 essentially satisfied the duty to notify 
provisions.  Service medical records and private treatment 
records have been obtained and made a part of the file.  In 
addition, the veteran underwent VA examinations in January 
2003, June 2004, and September 2005, the reports of which are 
of record.  There is no indication in the record that 
additional evidence relevant to the issue decided herein is 
available and not part of the claims file.  

Note also that the June 2003 letter from the RO (advising the 
veteran of his rights and responsibilities) predates the RO's 
October 2003 readjudication of his claim.  This letter thus 
complies with the sequence of events (i.e., notice letter 
before initial adjudication) stipulated in decisions 
promulgated by the United States Court of Appeals for 
Veterans Claims.  


ORDER

A rating in excess of 10 percent for dermatitis urticaria 
with dermographism is denied.



____________________________________________
GARY L. GICK
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


